 1
 2
 3
 4
 5
 6                                                                    JS-6
 7
 8
 9                        UNITED STATES DISTRICT COURT
10        CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
11
12 HUNG NGUYEN,                                 Case No. 8:17-cv-00423-JVS-KES
13               Plaintiff,                     JUDGMENT GRANTING
                                                DEFENDANTS’ MOTION FOR
14         v.                                   SUMMARY JUDGMENT
                                                PURSUANT TO FED. R. CIV. P. 56
15 THE REGENTS OF THE
   UNIVERSITY OF CALIFORNIA;
16 FARYAR JABBARI, in his individual            Judge:            Hon. James V. Selna
   capacity; GREGORY WASHINGTON,                Magistrate Judge: Hon. Karen E. Scott
17 in his individual capacity; DIANE K.         Trial Date:       N/A
   O’DOWD, in her individual capacity;
18 ENRIQUE J. LAVERNIA, in his
   individual capacity; Does 1 through 10,
19
                 Defendants.
20
21
22
23
24
25
26
27
28
                                                            Case No. 8:17-cv-00423-JVS-KES
     [PROPOSED] JUDGMENT GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT PURSUANT
                                     TO FED. R. CIV. P. 56
             1          Defendants The Regents of the University of California (“The Regents”),
             2 Faryar Jabbari (“Jabbari”), Gregory Washington (“Washington”), Diane K. O’Dowd
             3 (“O’Dowd”), and Enrique J. Lavernia’s (“Lavernia”) (collectively, “Defendants”)
             4 motion for summary judgment, or in the alternative, summary adjudication
             5 (“Motion”), was scheduled for hearing on September 17, 2018, before the
             6 Honorable James V. Selna. The Court issued a Tentative Ruling granting
             7 Defendants’ Motion on September 14, 2018. Counsel for the Defendants notified
             8 the Court of the parties’ decision to submit to the tentative on September 17, 2018,
             9 and the hearing on the Motion was taken off calendar.
           10           Accordingly, on September 17, 2018, the Court issued a formal ruling
           11 GRANTING Defendants’ motion for summary judgment in its entirety. A true and
           12 correct copy of the Court’s Order Granting The Motion is attached as Exhibit A
           13 hereto.
           14           Accordingly, IT IS HEREBY ORDERED, ADJUDGED AND DECREED
           15 AS FOLLOWS:
           16           As to Plaintiff’s Claim for Discrimination, judgment is entered in favor of
           17 The Regents against Plaintiff Hung Nguyen. Plaintiff Hung Nguyen shall recover
           18 nothing from Defendant The Regents.
           19           As to Plaintiff’s Claim for Retaliation, judgment is entered in favor of The
           20 Regents against Plaintiff Hung Nguyen. Plaintiff Hung Nguyen shall recover
           21 nothing from Defendant The Regents.
           22           As to Plaintiff’s Claims for violations of Equal Protection through 42 U.S.C.
           23 § 1983, judgment is entered in favor of Lavernia, O’Dowd, Washington, and
           24 Jabbari. Plaintiff Hung Nguyen shall recover nothing from Lavernia, O’Dowd,
           25 Washington, and Jabbari.
           26 / / /
           27 / / /
           28 / / /
                                                                         Case No. 8:17-cv-00423-JVS-KES
  PAUL, PLEVIN,
   SULLIVAN &     [PROPOSED] JUDGMENT GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT PURSUANT
CONNAUGHTON LLP                                   TO FED. R. CIV. P. 56
             1        As the prevailing party, Defendants are entitled to recover costs of suit in an
             2 amount to be determined by the Clerk of Court pursuant to Civil Local Rule 54-7.
             3        IT IS SO ORDERED.
             4
             5    Dated: October 03, 2018            By:
                                                           Honorable James V. Selna
             6                                             United States District Judge
             7
             8
             9
           10
           11
           12
           13
           14
           15
           16
           17
           18
           19
           20
           21
           22
           23
           24
           25
           26
           27
           28
  PAUL, PLEVIN,
   SULLIVAN &                                           2                Case No. 8:17-cv-00423-JVS-KES
CONNAUGHTON LLP   [PROPOSED] JUDGMENT AFTER RULING ON DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
